Title: 11th.
From: Adams, John Quincy
To: 


       Paris Afternoon. Coll. Humphreys and Mr. Short, went with us to see Astley’s equestrian exercises which, may be seen once or twice with pleasure, but which are tiresome, to one who has seen them as often as I have. Astley exhibits from October till february in Paris, and the rest of the year in London. His Amphitheatre here, is generally very full: he might make a very large fortune, but spends as much as he gains. Ce qui vient par la flute, s’en retourne par le tambour say the french. This evening a contest arose between two persons about a place; one of them appeared to be a Gentleman, and was well drest. The other look’d like an upper Servant: he was there to keep three places which had been taken beforehand. The Gentleman wanted to place a Lady he had with him, in one of the Places, and after a few words had passed, he called for the Officer that was to keep the Peace maintain order who immediately decided that the Gentleman was in the right: this is always the case, in France, and I believe that had the other Person, been a Chevalier de St. Louis, or a person of distinction, the Officer would have decided the matter very differently. In England they fall into the other extreme, and the Populace commit the most outrageous disorders, unpunish’d. Of the two evils, the french I think is the most supportable; you are only exposed to humiliation, whereas in England, your life is really not out of danger. Mr. Jefferson informed us that he has learnt by a Letter from New-York dated Jany. 5 that Congress are sitting in that City.
      